Per Curiam:

This is a grievance proceeding charging John A. Gaines with neglect of a legal matter entrusted to him in violation of DR6-101(A)(3) and with handling a legal matter without preparation adequate in the circumstances in violation of DR6-101(A)(2). The Hearing Panel and Executive Committee have concurred in finding violations as charged in both instances. Public reprimand has been recommended by the Panel and the Committee.
*532Although the Court is not in complete agreement as to the precise sanction appropriate in this case, we do find that public reprimand at a minimum is warranted. Respondent neglected on the one hand to timely accomplish necessary tasks and failed on the other hand to adequately prepare for representation of his clients. Such conduct demonstrates an intolerable degree of ineptitude and indifference. Accordingly, attorney John A. Gaines stands publicly reprimanded by this Court in accordance with Rule 7 A(3) of the Supreme Court Rules on Disciplinary Procedure.
Harwell, J., not participating.